Citation Nr: 9903386	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot and ankle injury.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1974 
to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for the residuals of a right foot and ankle 
injury, for allergic rhinitis, and for a low back disability.

The issues of entitlement to service connection for the 
residuals of a right foot and ankle injury and for allergic 
rhinitis will be discussed below, the remaining issue of 
entitlement to service connection for a low back disability 
will be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the instant claims.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of the chronic residuals 
of a right foot or ankle injury.  In-service pathology was 
acute and transitory.

3.  The evidence of record does not currently show the 
residuals of a right foot or ankle injury.

4.  In-service complaints of sinus congestion were 
manifestations of a disability that is shown to have been 
acute and transitory, and which resolved without residuals.

5.  Allergic rhinitis, which was diagnosed post-service, is 
not shown to be etiologically or causally related to the in-
service complaints of sinus congestion or allergies or to any 
in-service occurrence or event. 


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for the 
residuals of a right foot and ankle injury is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  Allergic rhinitis was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for the Residuals of a 
Right Foot and Ankle Injury

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The veteran contends, in essence, that he injured his right 
foot and ankle in service and should be service-connected 
thereto.  A review of the veteran's service medical records 
reveals that he sprained his right ankle in August 1976.  X-
rays were taken and apparently ruled-out a fracture.  He was 
treated with hot soaks, Parafon Forte, and placed on light 
duty for 72 hours.  Approximately ten days later, he was 
noted to be progressing with good range of motion.  Some 
edema to the outer right side was noted.  The November 1978 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's feet and lower extremities.  

There are no post-service medical records showing treatment 
for right foot or ankle problems.  In August 1995, the 
veteran filed a claim for, among other things, an injury to 
his right foot and ankle in 1976.  An August 1995 X-ray 
showed that the right ankle was within satisfactory limits.

In an October 1995 VA feet examination report, the veteran 
related that the only thing wrong with his feet was a skin 
rash around the toes and soles that started while he was on 
active duty in the 1970s.  He denied foot pain or prior foot 
injury.  Examination showed posture, standing, squatting, 
supination, pronation, rising and walking on toes and heels 
were all normal.  The appearance of the feet was normal and 
there were no deformities.  There were no varicosities and 
the dorsalis pedis and posterior tibial pulses were normal.  
An X-ray was reportedly normal.  The final diagnosis was that 
the feet were orthopedically normal.  

In an October 1995 joints examination report, the veteran 
indicated that he had some constant pain in the right ankle 
with intermittent episodes of sharp needle-like pain of a two 
year duration.  He denied any ankle injury but the examiner 
had reviewed the claims file and noted a sprained ankle in 
service.  The veteran again related that the only problem 
with his feet was a skin rash.  After a physical examination, 
the final diagnosis was possible right ankle strain by 
history, normal on examination with a normal X-ray.

In an October 1996 personal hearing, the veteran testified 
that it seemed like he sprained his ankle quite often years 
ago and it swelled up.  He asserted that his ankle seemed to 
be weaker.  He recalled that the sprain occurred in service, 
probably in 1975, and he thought he went to the dispensary 
for it.  He indicated that it sprained easily but he had not 
received treatment for it in a while, and not since service.  
He related that he had pain in the center of the bone and it 
was weaker than the other foot, causing him to stumble a few 
times.  He remarked that the VA examiner dismissed his 
complaints of pain in the foot and X-rays did not show any 
fracture.  Upon further questioning, he conceded that he had 
not been treated since service but just watched how he got 
around on it.  He also acknowledged that he had no one to 
attest to the fact that they witnessed problems with his 
ankle.

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has chronic 
residuals of an in-service right foot or ankle injury, are 
not supported by the record.  In particular, the Board must 
point out that the post-service medical evidence does not 
indicate that he is currently being treated or has ever been 
treated for a right foot or ankle disability.  There is no 
indication in the file that any residuals of a right foot or 
ankle injury are currently manifested.  While the veteran has 
indicated that the right foot and ankle are weaker, it must 
be emphasized that the medical evidence of record does not 
show that any chronic residuals of an in-service right foot 
or ankle injury are exhibited at this time.  The veteran, 
himself, testified that he had not received treatment for a 
right foot or ankle disability since service.  In addition, 
the service medical records do not show evidence of chronic 
residuals of a right foot or ankle injury as evidenced by a 
normal separation examination.  Thus, the claimed disorder is 
not demonstrated in service or thereafter by competent 
medical evidence and is not well grounded.

II.  Entitlement to Service Connection for Allergic Rhinitis

Initially, the Board finds that the veteran's claim for 
allergic rhinitis is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

A review of the veteran's service medical records reveals 
that he reported problems with his sinuses on several 
occasions in 1977 and 1978.  He was variously diagnosed with 
possible allergies and sinus problems.  The November 1978 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's nose and sinuses.  In addition, 
there is no indication of any in-service diagnosis of 
allergic rhinitis.  Continuing in-service reference to 
sinusitis, post-treatments, is not revealed.

Treatment records from the veteran's place of employment (an 
Army health clinic) reveal that he was first treated in 
September 1984 for a "bad sinus problem" and wanted to go 
home to take medication.  There are no further treatment 
notes associated with the claims file until December 1994 
when he sought treatment for a three week history of sinus 
congestion.  The clinical impression was upper respiratory 
infection with pharyngitis and bronchitis.

In August 1995, the veteran filed a claim for sinus problems 
in service, which were on-going.  In October 1995, he 
underwent a VA nose and sinus examination.  He related a 
history of sinusitis.  Subjective complaints included 
frequent sinus infections for fifteen years, nasal 
stuffiness, runny nose, and a full head feeling.  On physical 
examination, his general ear, nose, and throat examination 
was reported as normal.  The external nose, nasal vestibule, 
right and left nasal cavities, and the paranasal sinuses were 
within normal limits.  The diagnosis was allergic rhinitis.

At a personal hearing in October 1996, the veteran testified 
that he had to take over-the-counter medication quite often.  
He reported that some days his eyes became swollen, red, and 
sensitive to light that sometimes he could not continue to 
work.  He remarked that he was self-medicating because he was 
not seeing a doctor.  He stressed that he had been self-
mediating for 18 years, since he was discharged from service, 
and at least on one occasion was sent home from work because 
of it.  Upon further questioning, he conceded that it was 
quite some time after service before he was treated for sinus 
problems.  However, he described continual problems in 
service because he was painting airplanes and thought that 
the problems with his sinuses had a lot to do with that.  

After a careful review of the file, the Board finds that the 
competent evidence does not establish that there is an 
etiological or causal relationship between the veteran's 
allergic rhinitis and his in-service complaints of sinus 
congestion, his contentions to the contrary notwithstanding.  
Significantly, the examiner who diagnosed allergic rhinitis 
did not attribute the veteran's condition to his active 
service, nor did he indicate evidence that it was of long 
standing duration.  Because the objective evidence of record 
fails to establish a relationship between the veteran's in-
service complaints of sinus congestion and his current 
allergic rhinitis, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for allergic rhinitis.

Even accepting that the veteran experienced some symptoms of 
a sinus disorder in service, available competent evidence has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for 
allergic rhinitis.  As previously noted, he did not seek 
treatment for a sinus disorder until, at the earliest, eight 
years after separation from service.  Thus, the eight-year 
gap between separation from service and treatment in this 
case fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  In the absence of competent, credible evidence 
of continuity of relevant symptomatology, service connection 
is not warranted for allergic rhinitis.


ORDER

Entitlement to service connection for the residuals of a 
right foot and ankle injury is denied on the basis that the 
claim is not well grounded.

Entitlement to service connection for allergic rhinitis is 
denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports or a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability. 

A review of the veteran's service medical records reveals 
that he complained of back pain upon waking in September 
1977.  The clinical assessment was muscle spasm and he was 
treated with Norgesic, heat, and placed on light duty for two 
days.  There was no further treatment for a low back disorder 
in service.  The November 1978 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
spine, and other musculoskeletal systems.  

However, in July 1979, the veteran apparently sought 
chiropractic treatment for reported injuries he sustained 
while at bootcamp and during his military enlistment.  He 
reported that he was forced to carry a fully loaded cloths 
locked for 1,000 feet, pulled heavy aircraft hanger doors, 
and moved heavy radios while on active duty.  His complaints 
included constant right and left low back pain.  X-rays 
showed no recent fractures or gross osteopathology.  The 
normal lordotic curve was increased producing lumbar facet 
syndrome at L4-L5 and L5-S1 bilaterally.  The disc space at 
L4-L5 was somewhat narrowed.  There was no evidence of 
spondylolisthesis or dextro/levo-scoliosis.  The diagnosis 
was traumatically induced lumbar sprain/strain, traumatically 
induced lumbosacral facet syndrome, and laxity of lumbosacral 
ligaments with muscle spasm.  It was expected that the 
veteran would do well with treatment and have no residuals.

Additional outpatient treatment records show that the veteran 
complained of poison ivy and back pain after pulling a door 
shut in September 1980, but he made no mention of a 
connection to active duty service.  The clinical assessment 
was mild lumbar strain.  He later was treated for a thoracic 
strain after lifting something in 1981.  He had minimal 
paraspinal muscle spasm and good range of motion.  The 
clinical assessment was thoracic sprain.  Heat and Parafon 
Forte were prescribed.

In a September 1991 work-related physical, the veteran was 
changing from one heavy lifting job to another heavy lifting 
job.  At that time, he denied problems performing his job 
working with closed containers of hazardous materials.  He 
was counseled on wearing of vest and other protective 
clothing.  Nearly two years later, in May 1993, he sought 
treatment for a one month history of pain in the neck, back, 
and headaches.  When asked if it was job related, he 
indicated that he was not sure.  He underwent cervical X-rays 
and the initial treatment notes appear to be related 
primarily to a neck problem, then later with thoracic and 
lumbar complaints as well.  In a July 1993 employer health 
clinic note, he related being treated for an upper back and 
neck ache with certain turns of his head but denied having 
any problems doing his job.

In June 1994, the veteran sought treatment for a one month 
history of lower back pain without history of trauma or 
radicular symptoms.  He had tenderness over the right 
paraspinous muscles and negative straight leg raises 
bilaterally.  The clinical assessment was low back pain.  In 
July 1994, he reported a one and one-half month history of 
low back pain and stiffness of the lumbosacral area.  He 
indicated that he worked on a stand up style forklift with 
some hard tires which resulted in quite a bit of jarring of 
his spine.  He underwent several weeks of physical therapy.  
A July 1994 X-ray of the lumbar spine revealed bilateral 
spondylolysis without spondylolisthesis at L4-L5; otherwise, 
a normal lumbar spine.  An August 1994 MRI report showed 
degenerative disc disease with mild central disc protrusion 
at the L4-L5 and L5-S1 levels.  In August 1994, he informed 
his treating physician that he was going to file a workers' 
compensation claim for his low back pain because he felt it 
was due to the bending, twisting, and lifting he had to do 
while at work.  

In August 1995, the veteran filed a claim entitlement to 
service connection for a back strain.  Recent outpatient 
treatment records show on-going treatment for low back pain.  
In an October 1995 VA joints examination report, he related 
that he thought he strained his back in the 1970s and over 
the years it had become a little worse.  He complained of 
pain on the right, anteriorly to the iliac crest, and to a 
minor degree in the right lower quadrant.  He did not think 
that he had had any injury since that time and denied being 
in any automobile accidents.  He was working as a nurses aid 
in a rehabilitation hospital and prior to that spent twelve 
years at the Red River Army Depot.

In an October 1995 VA joints examination report, the veteran 
indicated that on one occasion in 1993, he had severe low 
back pain and was seen by a private medical doctor.  An MRI 
was done and he was told that he had a bulging lumbar disc 
but he could not recall the level.  He was placed on a rest 
routine and physical therapy for two weeks then returned to 
work.  He denied lower extremity pain, radiation into the 
buttock or legs, and had no complaints related to the 
cervical spine.  The final diagnosis did not address a back 
disability.  

In an October 1995 VA spine examination report, the veteran 
related a history of back strain while in service in the 
1970s.  He could recall no other injury over the years and 
had never been in an automobile accident.  He was working as 
a nurse's aid in a rehabilitation hospital part-time.  He had 
good posture, no deformity of the spine, tight but not tender 
musculature, no muscle spasm, no evidence of pain on motion, 
normal straight leg raising, and no sensory changes.  The 
final diagnosis was lumbar strain, chronic, moderate.  The 
examiner noted that he could not rule out the possibility of 
a structural lesion on the basis of history and physical 
examination alone.  In an addendum, the examiner noted that 
the X-rays were normal and he doubted that the lumbar strain 
was related to the veteran's time in service.

However, the Board must point out that the examiner in the 
October 1995 VA spine examination did not have a copy of the 
1979 chiropractor report at the time of the examination since 
the veteran did not submit the 1979 record until his personal 
hearing in October 1996.  Therefore, the Board finds that a 
remand is necessary to determine whether there is an 
etiological or causal relationship between the veteran's 
current complaints of back pain, his treatment in July 1979, 
and his in-service low back strain.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any low back disorder, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature, etiology, 
and severity of his current low back 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's low back disability.  
Thereafter, the medical specialist should 
enter an opinion as to the most likely 
etiology of the veteran's current low 
back disability.  Specifically, it should 
be indicated whether the low back 
disability is more likely related to a 
lumbar strain during active duty service, 
an injury after service, advancing age, 
or some other cause.  The medical 
specialist should specifically indicate 
whether there is a causal relationship 
between a single incidence of lumbar 
strain in service and the veteran's 
current low back disability.  The 
significance of the July 1979 treatment 
record should be explained as part of the 
discussion/opinion offered.  If a 
determination can not be made without 
resort to speculation, that matter should 
also be set forth in the claims folder.  
If an examination of the veteran is found 
to be necessary to address the questions, 
one should be ordered.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disability.  In 
the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, this issue should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 14 -


